UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7461



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR PETER PELKEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-97-160-A)


Submitted:   December 22, 1998            Decided:   January 26, 1999


Before WILKINS and WILLIAMS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur Peter Pelkey, Appellant Pro Se. Thomas Higgins McQuillan,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Peter Pelkey appeals a district court’s marginal order

denying his motion for release to home confinement.            We have re-

viewed the record and find that the district court did not err in

denying the motion. Because Pelkey was not eligible for release to

home confinement until December 1, 1998, months after he filed his

motion, see 18 U.S.C.A. § 3624(c) (West Supp. 1998), and he did not

exhaust   the   necessary   administrative   remedies,   see    28   C.F.R.

§ 542.10 (1998), Pelkey was not entitled to the relief he seeks.

Accordingly, we affirm the district court’s denial of Pelkey’s

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                   2